Exhibit 10.1






DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
UNDER THE HAMILTON LANE INCORPORATED 2017 EQUITY INCENTIVE PLAN


This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
the Grant Date (as defined below), by and between the Grantee (as defined below)
and Hamilton Lane Incorporated (the “Company”). Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan (as defined below).
WITNESSETH THAT:


WHEREAS, the Company maintains the Hamilton Lane Incorporated 2017 Equity
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement; and


WHEREAS, the Grantee has been selected by the committee administering the Plan
(the “Committee”) to receive a Restricted Stock Award under the Plan.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee as
follows:


1.    Award. Subject to the terms of this Agreement and the Plan, the Grantee is
hereby granted the Restricted Stock as described in paragraph 2.


2.    Terms of Award.


(a)    The “Grantee” is _______________.


(b)    The “Grant Date” is _______________.


(c)    The number of Class A common shares of the Company (“Common Shares”)
granted under this Agreement is _______ (the “Restricted Stock”).


3.    Vesting Schedule. (a) Except as otherwise provided herein, the Restricted
Stock that has not been previously forfeited shall become vested according to
the following schedule:


Shares of Restricted Stock Becoming Vested
Vesting Date
 
 



(b)    The Grantee’s right to vest in this Award is conditioned upon the
Grantee’s continuous service as a director on the Board of the Company. If the
Grantee incurs a Termination of Service, the Grantee’s rights with respect to
the Award shall be affected as follows:


(i)
If the Grantee’s Termination of Service occurs by reason of the Grantee’s death
or disability, 100% of the unvested Restricted Stock shall vest as of the date
of such termination.



(ii)
If the Grantee experiences a Termination of Service for Cause, any Restricted
Stock granted to the Grantee shall be forfeited at the time of such termination
(or, if earlier, at the time that the Company, Company Affiliate, or Grantee, as
applicable, provides written notice of its (or his or her) intention to effect a
Termination of Service), and the Committee may require that such Grantee
disgorge any profit, gain or other benefit received in respect of the lapse of
restrictions on any prior grant of Restricted Stock for a period of up to twelve
months prior to the Grantee’s Termination of Service for Cause.



(iii)
Except as otherwise provided in subparagraphs (b)(i) or (b)(ii) above, if the
Grantee experiences a Termination of Service for any reason, a pro rata portion
of any Restricted Stock granted to the Grantee that is not fully vested as of
the date of Termination of Service shall vest on the vesting date noted above,
such pro rata portion to be calculated by the Committee based on the length of
Grantee’s service on the Board during the Restricted Period; if, however, the
Grantee serves his or her then-current full term, but such term ends prior to
the end of the Restricted Period, any unvested Restricted Stock shall not be
forfeited and shall instead fully vest on the vesting date noted above.



(c)
Subject to Subsection 12(d) and Section 13 of the Plan, upon the occurrence of a
Change in Control, 100% of the unvested Restricted Stock shall vest as of the
date of the Change in Control.



4.    Legend on Stock Certificates. The Company may require that certificates
for shares distributed to the Grantee pursuant to this Agreement bear any legend
that counsel to the Company believes is necessary or desirable to facilitate
compliance with applicable securities laws. The Company shall not be obligated
to transfer any stock to the Grantee free of the restrictive legend described in
this paragraph 4 or of any other restrictive legend, if such transfer, in the
opinion of counsel for the Company, would violate any applicable law or any
applicable regulation or requirement of any securities exchange or similar
entity.


5.    Transferability. The Grantee shall not transfer or assign, in whole or in
part, Restricted Stock subject to this Agreement in which the Grantee is not
vested, other than (a) by will or by the laws of descent and distribution, or
(b) by designation, in a manner established by the Company, of a beneficiary or
beneficiaries to exercise the rights of the Grantee and to receive any property
distributable with respect to this Agreement upon the death of the Grantee upon
satisfaction of the vesting conditions described in paragraph 3 above.


6.    Withholding. Any tax consequences arising from the grant of this Award
shall be borne solely by the Grantee. The Company and/or its Company Affiliates
shall withhold taxes according to requirements under the applicable laws, rules
and regulations, including withholding taxes at source. The Grantee will not be
entitled to receive from the Company any Common Shares hereunder prior to the
full payment of the Grantee’s tax liabilities relating to this Award. The
Committee may, in its discretion, permit the Grantee to elect, subject to such
conditions as the Committee shall impose, (a) to have Common Shares otherwise
issuable under the Plan withheld by the Company or (b) to deliver to the Company
previously acquired Common Shares (through actual tender or attestation), in
either case for the greatest number of whole shares having a Fair Market Value
on the date immediately preceding the date of vesting not in excess of the
amount required to satisfy the withholding tax obligations.


7.    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Restricted Stock under this Agreement if such issuance would violate any
applicable law or any applicable regulation or requirement of any securities
exchange or similar entity.


8.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all parties. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.


9.    Not an Employment Contract. This Award will not confer on the Grantee any
right with respect to the continuance of employment or other service to the
Company or any Company Affiliate, nor will it interfere in any way with any
right the Company or any Company Affiliate would otherwise have to terminate or
modify the terms of such Grantee’s employment or other service at any time.
10.    Noncompetition. In consideration of the Restricted Stock, the Grantee
agrees and covenants as follows:
(a)     The Grantee shall never engage in the form of Competition described in
Section 1(b)(12)(E) of the Plan while employed by, or providing services to, the
Company or any Company Affiliate or after his or her Termination of Service (for
any reason).
(b)    This subparagraph 10(b) shall apply if the Grantee is not otherwise
subject to a Non-Competition Agreement. The Grantee may not engage in
Competition while he or she is employed by, or is providing services to, the
Company or any Company Affiliate. If the Grantee has a voluntary Termination of
Service that is without Good Reason, the Grantee may not engage in Competition
for a period of six months from the date of such Termination of Service;
provided, however that with respect to that form of Competition described in
subparagraph 10(a) above, the applicable time period shall be indefinite. If the
Grantee violates the provisions of this paragraph 10, the Company may exercise
any rights it has, in law or in equity (including rights to consequential
damages) stemming from the fact that the Grantee has engaged in Competition in
violation of the provisions of this paragraph 10.
(c)     This subparagraph 10(c) shall apply if the Grantee is subject to a
Non-Competition Agreement. The Grantee shall be bound by and comply with the
terms and conditions of any Non-Competition Agreement as a condition of
receiving the Restricted Stock. If the Grantee violates the provisions of this
paragraph 10, the Company may exercise any rights it has, in law or in equity
(including rights to consequential damages) stemming from the fact that the
Grantee has violated the provisions of this paragraph 10 or his or her
Non-Competition Agreement.
11.    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Grantee, at the Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.
12.    Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Grantee and the Company without the consent of any other person.
13.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
14.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Company and the Grantee and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the transfer restrictions set forth in this Agreement and the Plan.
15.    Applicable Law. This Agreement shall be construed in accordance with the
laws of Delaware (without reference to principles of conflict of laws).
16.    Clawback Policy. Notwithstanding any other provision of this Agreement,
this Award will be subject to any compensation recovery or clawback policy the
Company adopts, including any policy required to comply with applicable law or
listing standards, as such policy may be amended from time to time in the
Company’s sole discretion.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Award Agreement on ___________________, ____.
HAMILTON LANE INCORPORATED
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
 
 
 
Grantee
 
 
 
Address:



                        



